Citation Nr: 9934983	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  95-20 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar 
paravertebral fibromyositis with lower extremity 
radiculopathy, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to June 
1985.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, which 
granted an increased evaluation of 20 percent for the 
veteran's service-connected lumbar paravertebral 
fibromyositis with right L4-5 radiculopathy.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.  

The veteran presented testimony before a RO hearing officer 
in August 1996 and during a personal hearing before the 
undersigned member of the Board in September 1997.

In January 1998, the Board remanded this case for additional 
evidentiary development.  The requested development was 
completed by the RO and in July 1999, a Supplemental 
Statement of the Case was issued in which the RO continued to 
deny an increased rating for the veteran's service-connected 
paravertebral fibromyositis .  The claims folder was then 
returned to the Board for adjudication.

In the September 1994 rating decision, the RO also denied a 
claim of entitlement to an increased evaluation for the 
veteran's service-connected hypertension.  The veteran 
subsequently perfectly a timely appeal regarding that 
decision.  However, in October 1996, the RO granted an 
increased rating of 20 percent for the veteran's service 
connected hypertension.  Thereafter, the veteran submitted a 
signed statement in which he indicated that he was satisfied 
with the 20 percent disability rating assigned by the RO and 
that he wished to withdraw his appeal as to the issue of 
entitlement to an increased rating for hypertension.  
38 C.F.R. § 20.204 (1999).  Accordingly, the Board will not 
address that issue further.


FINDING OF FACT

The competent and probative evidence demonstrates that the 
veteran's lumbar paravertebral fibromyositis with lower 
extremity radiculopathy is manifested by persistent attacks 
of symptoms compatible with sciatic neuropathy, such as 
characteristic pain and demonstrable muscle spasm, with 
little intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the 
veteran's lumbar paravertebral fibromyositis with lower 
extremity radiculopathy have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 51079(a).  As noted above, in 
January 1998, this case was remanded for additional 
evidentiary development, which was completed by the RO.  
There is now ample medical and other evidence of record, and 
the veteran has been provided with a recent VA examination.  
Thus, the Board finds that no further development is required 
in order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for intervertebral disc syndrome which is moderate with 
recurring attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

Under Diagnostic Code 8620, which pertains to sciatic 
neuritis, incomplete paralysis warrants a 10 percent rating 
when the disability is mild; 20 percent rating when the 
disability is moderate; 40 percent rating when the disability 
is moderately severe; 60 percent rating when the disability 
is severe, with marked muscular atrophy; and an 80 percent 
rating is warranted when there is complete paralysis of the 
sciatic nerve, with foot drop, no active movement of the 
muscles below the knee, flexion of the knee weakened or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8620 (1999).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"slight" or "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, and painful motion with joint or periarticular 
pathology under 38 C.F.R. § 4.59.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In July 1994, the veteran filed a claim of entitlement to an 
increased rating for his service-connected lumbar 
paravertebral fibromyositis.  He contended that his low back 
symptoms had increased in severity to such a degree that he 
had been forced to miss work for over two months.  The 
veteran reported experiencing ongoing pain and stiffness in 
his low back, and numbness that extended down into his left 
leg.  He also reported that he now required a back brace 
while working, which he indicated only partially relieved his 
symptoms.

Private treatment records dated between January 1992 and 
December 1995 from the MacGregor Medical Association reflect 
ongoing complaints and treatment for pain and soreness in the 
veteran's low back, which reportedly extended into his lower 
extremities.  In September 1994, the veteran reported that 
although he experienced symptoms in both legs, his left leg 
was much worse.  He indicated that he had to sit a great deal 
at work, which caused his back to get stiff and sore, 
although his back pain was reportedly greatest with prolonged 
standing.  Upon examination, a Dr. H.M. observed negative 
straight leg raising and a slightly decreased ankle jerk, 
with pain noted on percussion of the back.  Dr. H.M. found 
that a myelogram revealed some mild bilateral L5 nerve root 
impingement, which reportedly did not appear as bad on a 
computerized tomography scan, as the nerve was not compressed 
by any disc and there was no significant facet hypertrophy.  
A report of magnetic resonance imaging (MRI) also dated in 
September 1994 indicates the presence of some disc 
desiccation at the L4-5 disc space without significant loss 
of disc height.

In December 1995, a VA orthopedic examination was conducted.  
The veteran reported that he had recently become unable to 
continue working at his job as a field agent with Internal 
Revenue Service (IRS) due to increasing symptoms in his low 
back and lower extremities.  Upon examination, the VA 
examiner noted that the veteran could do straight leg raising 
on the right up to 85 degrees and straight leg raising on the 
left up to 75 degrees, both with pain reportedly produced in 
the lower back.  The VA examiner found that the veteran 
exhibited definite decreased left patellar and Achilles 
reflexes.  Sensation and muscle strength were found to be 
normal in both lower extremities, and range of motion studies 
reportedly revealed a 30-35 percent loss of motion in the 
lower back, which chiefly involved lack of extension and 
lateral bending.  X-rays from January 1995 reportedly 
revealed normal alignment of the lumbar spine, with partial 
sacralization of the L5 vertebra with a large transverse 
process reaching over and touching the sacrum on the left 
side.  The veteran was diagnosed with acute strain of the 
lumbosacral spine, painful transition of the L5 vertebra, and 
sciatica of the left L5 and S1 dermatomes.  The VA examiner 
concluded that the veteran was having serious difficulties 
due to his low back symptoms.

During the his August 1996 personal hearing, the veteran 
testified that he was having difficulty standing for any 
length of time and that he often used a cane to help support 
himself.  He also testified that he was experiencing muscle 
spasm in his lower back and a tingling sensation extending 
down to his left ankle.  The veteran reported that due to his 
ongoing difficulties with driving or standing for a long 
period of time, he was forced to take disability retirement 
from his job.  He indicated that although he wished to 
continue working, there was no position available there that 
did not involve driving for extended periods.  He also 
indicated that since that time, he has tried to work but has 
been unable to find a job that would not aggravate his back 
condition.

During the his September 1997 hearing before the undersigned, 
the veteran testified that he was now experiencing almost 
continuous muscle spasms in his low back and left leg, as 
well as numbness that extended into his foot.  He further 
testified that he also experienced a great deal of difficulty 
getting out of bed in the morning, or walking up or down 
stairs.  He stated that he would usually take Ibuprofen for 
relief, but that he was also sometimes given Motrin or 
Tylenol No. 3.  The veteran indicated that he was receiving 
treatment with a TENS (transcutaneous electrical nerve 
stimulator) unit and physical therapy for a time, but that 
these were both unsuccessful.  

As noted above, the Board remanded the veteran's claim in 
January 1998 for additional development.  Specifically, the 
RO was instructed to attempt to obtain any additional VA or 
non-VA treatment records that might be available, and any 
Social Security or IRS retirement records that might be 
available.  The RO was also instructed to provide the veteran 
with a VA neurological examination to determine the nature 
and severity of the veteran's lumbar paravertebral 
fibromyositis with right L4-L5 radiculopathy.

In accordance with the Board's remand instructions, the RO 
issued a letter to the veteran in April 1998 asking the 
veteran to furnish the location and dates of any additional 
VA or non-VA treatment records that might be pertinent to his 
claims.  In June 1998, the veteran responded to the RO's 
request by submitting a large "packet" of treatment 
records, which the veteran indicated were all of his medical 
treatment records, including all of the medical records that 
were available to both the Social Security Administration and 
IRS.  The bulk of the medical records enclosed in this packet 
appear to either relate to the veteran's hypertension and 
angina, or are duplicates of treatment records already 
submitted in support of his back claim.  

Medical evidence not previously of record included a July 
1995 letter from the IRS indicating that the veteran was 
approved for disability retirement, and a May 1995 medical 
report sent to the IRS from Dr. H.O., who began treating the 
veteran following an automobile accident in April 1993.  Dr. 
H.O. reported that at that time, a CT scan reportedly 
revealed a small herniated disc at L4-5 with indentation on 
the thecal sac.  Dr. H.O. also reported that an EMG and a 
nerve conduction study were both reportedly negative at that 
time, although a neurological consultation did reveal an 
impression of left lumbosacral radiculopathy.  By September 
1993, Dr. H.O. indicated that the veteran's back pain had 
decreased significantly and that his range of motion, in 
spite of minor restrictions, had improved.  Dr. H.O. noted 
that the veteran appeared to have subsequently had a 
recurrence of his back pain and a worsening of the numbness 
in his lower extremities.  By May 1995, the veteran required 
a cane for walking and appeared in pain even when walking 
slowly.  Palpation of the L1 to L5 area reportedly produced 
pain and obvious muscle spasm, and range of motion was found 
to be severely restricted with only 20 degrees flexion, 10 
degrees extension, and 10 degrees lateral flexion.  Dr. H.O. 
concluded that the veteran's condition would definitely 
continue to worsen in the future, with deterioration of the 
disc spaces and aggravation of the radicular signs and 
symptoms.

The veteran also submitted an October 1997 interrogatory sent 
to Dr. R.L. by the Social Security Administration.  In this 
interrogatory, Dr. R.L. indicated that since August 1995, the 
veteran had been unable to perform any type of work on a 
continuous and sustained basis.  Also enclosed in this report 
are the results of a January 1995 MRI of the lumbar spine, 
which reportedly revealed well-aligned vertebral bodies and 
disc spaces, with evidence of a central disc herniation at 
L4-L5.

In January 1999, a VA neurological examination was conducted.  
The veteran reported that although his symptoms have not 
improved since leaving the IRS, he had recently become 
employed as an on-line banker, a job which reportedly did not 
require a great deal of physical activity and permitted him 
to walk around when his back became sore.  The VA neurologist 
found that sensory examination was normal to all tested 
modalities and that motor examination revealed normal tone 
and muscle strength in all lower extremities.  Range of 
motion of the lower back revealed forward flexion to 80 
degrees, and lateral flexion of 20 to 25 degrees on each 
side.  The VA neurologist noted a mild amount of lumbosacral 
paraspinous spasm on palpation, but indicated that no focal 
point tenderness was found.  The VA neurologist also noted 
that deep tendon reflexes were diffusely and symmetrically 
increased, with mild crossed adductors at the knees.  The 
veteran was diagnosed with chronic low back pain with 
radiographic evidence of L4-5 disc bulge, but no foraminal 
stenosis.  The VA neurologist concluded that the veteran's 
symptoms appeared to be "way out of proportion to the 
structural abnormalities that have been documented on his 
repeated imaging."

Following his physical examination, the veteran also 
underwent a series of nerve conduction studies.  The VA 
neurologist found that the right peroneal motor nerve, and 
the left tibial motor nerve all demonstrated normal distal 
latencies, normal conduction velocities, normal amplitudes, 
and normal F-wave latencies.  The left median nerve sensory 
nerve and right sural sensory nerve also reportedly 
demonstrated normal latencies and normal amplitudes.  The VA 
neurologist concluded that this was an abnormal study with 
electrophysiologic evidence of a multi-level lumbosacral 
polyradiculopathy in the right L2-S1 paraspinous muscles and 
that various amount of denervation in the distal muscles of 
both lower extremities.  The VA neurologist further concluded 
that the nerve conduction studies were completely normal and 
that there was no evidence of polyneuropathy or 
mononeuropathies.

Analysis

As an initial matter, the Board notes that it is aware that 
the veteran was involved in a traffic accident in 1993, after 
he left service, and that this accident appears to have 
resulted in additional injury to his lower back.  However, 
because no medical examiner of record has differentiated 
between what symptoms may be attributable solely to his 1993 
traffic accident rather than solely to his service-connected 
disability, and because there is no indication in the record 
that such a distinction is possible, the Board will ascribe 
all of the veteran's symptoms to his service-connected low 
back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71, Diagnostic Code 5295 [lumbosacral strain].  
However, based upon the competent and probative evidence of 
record, the Board believes that the veteran's low back 
disability is more appropriately rated under the criteria of 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  In essence, the Board believes the veteran's 
relevant medical history, which includes a diagnosis of a 
herniated disc at L4-5 with evidence of radiculopathy, to be 
more consistent with the criteria of Diagnostic Code 5293.  
Thus, having found that the veteran's paravertebral lumbar 
fibromyositis is more appropriately rated under Diagnostic 
Code 5293, the Board will first address whether an increased 
rating is warranted under that code.

With respect to the criteria of Diagnostic Code 5293, the 
Board finds that the competent and probative evidence of 
record shows that the current severity of the veteran's low 
back disorder more nearly approximates a rating of 60 
percent, the maximum disability rating available under that 
code.  38 C.F.R. §§ 4.7, 4.21 (1999).  Specifically, the 
Board believes that there is medical and other evidence of 
record demonstrating that the veteran experiences persistent 
attacks of symptomatology compatible with sciatic neuropathy.  
In particular, the Board believes that the evidence is 
consistent with finding that the veteran experiences little 
intermittent relief from these symptoms, which the Board 
finds to be in accordance with a 60 percent rating under 
Diagnostic Code 5293.

The Board recognizes that there is evidence of record which 
does not support a rating of 60 percent under the criteria of 
Diagnostic Code 5293.  In particular, the Board notes that 
the January 1999 VA neurological examination revealed only 
mild muscle spasm and pain on palpation in the lower back.  
Additionally, the January 1999 VA neurologist found that the 
veteran's symptoms appeared to be "way out of proportion to 
the structural abnormalities that have been documented on his 
repeated imaging."  Nevertheless, in light of the objective 
clinical findings of muscle spasm and lower extremity 
radiculopathy, and due to the persistent nature of the 
veteran's reported attacks, the Board finds that the evidence 
of record supports a rating of 60 percent for lumbar 
paravertebral fibromyositis with lower extremity 
radiculopathy.  

In particular, the Board finds the May 1995 medical report of 
Dr. H.O. to be very probative.  While Dr. H.O. indicated that 
neurological tests had been negative for any findings, he 
also indicated that physical examination of the veteran had 
revealed severe limitation of motion in the lumbar spine.  
Based upon both his clinical findings and a thorough review 
of the veteran's medical history, Dr. H.O. concluded that the 
veteran's symptoms would likely continue to worsen in the 
future, with deterioration of the disc spaces and aggravation 
of the radicular signs and symptoms.  It appears that 
subsequent medical findings have borne out Dr. O's 
prediction.

Furthermore, the Board notes that although the January 1999 
VA neurologist noted that the veteran's symptoms appeared out 
of proportion to his documented structural abnormalities, the 
VA neurologist also indicated that there was 
electrophysiologic evidence of a multi-level lumbosacral 
radiculopathy.

Therefore, while the veteran may have not demonstrated all of 
the criteria for a 60 percent disability rating under 
Diagnostic Code 5293, the Board finds that the aforementioned 
evidence demonstrates a degree of symptomatology which "more 
nearly approximates" the criteria for a 60 percent rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5293 (1999).  The Board finds the 
manifestations of the veteran's disability which support a 60 
percent disability rating to be more significant and have a 
greater impact on the veteran's ability to function than 
those which do not meet the criteria for a 60 percent 
evaluation. 

In accordance with the Court's ruling in Bierman, 6 Vet. App. 
129-132, the Board has also considered whether a separate 
disability rating is in order under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 for related neurological impairment.  
However, the Board notes that although Dr. H.O. found that 
there was evidence of lumbosacral radiculopathy, he also 
indicated that EMG and nerve conduction studies had been 
negative.  The Board finds that this appears consistent with 
the more recent findings of the January 1999 VA neurologist, 
who also concluded that although there was electrophysiologic 
evidence of a multi-level lumbosacral polyradiculopathy, 
nerve conduction studies were completely normal and there was 
no evidence of polyneuropathy or mononeuropathies.  Moreover, 
there have been no identifiable symptoms consistent with the 
assignment of a separate disability rating under a 
neurological code, such as foot drop.  See Bierman.  Thus, 
the Board finds that the competent and probative evidence of 
record supports a finding that the veteran's lower extremity 
radiculopathy symptoms are part and parcel of his lumbar 
spine disability and do not constitute a separate and 
distinct neurological disability as contemplated by Bierman 
and Esteban.

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which pertains to limitation of motion.  However, a 
precedent opinion of the General Counsel held that Diagnostic 
Code 5293 involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 
12, 1997).  The Board is bound by this opinion under 38 
U.S.C.A. § 7104(c) (West 1991).  Thus, evaluation of such 
symptomatology under Diagnostic Code 5292 in addition to 
evaluation under Diagnostic Code 5293 would clearly 
constitute pyramiding, by compensating the veteran for 
identical manifestations under different diagnoses.  38 
C.F.R. § 4.14; see Esteban, 6 Vet. App. at 261-62.

In Deluca, the Court held that where a diagnostic code is 
predicated on loss of motion, VA must also consider 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  DeLuca, 8 Vet. App. at 204-207.  
However, in Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), 
the Court held that where a veteran is already receiving the 
maximum disability rating available for limitation of motion 
of a service-connected disorder, analysis of an increased 
evaluation for the disability based on functional loss due to 
pain is not appropriate.  In the instant case, the veteran 
has been awarded a 60 percent disability rating, which is the 
maximum disability rating available under Diagnostic Code 
5293.  Thus, consideration of an increased rating based on 
functional loss due to pain is not appropriate.

In summary, the Board finds that the competent and probative 
evidence of record supports a rating of 60 percent for the 
veteran's service-connected connected lumbar paravertebral 
fibromyositis with lower extremity radiculopathy under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  



ORDER

A 60 percent rating for the veteran's service-connected 
lumbar paravertebral fibromyositis with lower extremity 
radiculopathy is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

